Case 2:20-cv-01236-AJS Document 1-3 Filed 08/19/20 Page 1 of 3
CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the ae and
provided by local rules of court. This form, approved by the Judicial Conference of the United States in epte
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

I. (a) PLAINTIFFS DEFENDANTS

WRS, Inc. AMAZING FANTASY ENTERTAINMENT, INC.,
FULL MOON ENTERTAINMENT, INC. AND
CHARLES R. BAND

County of Residence of First Listed Defendant _Los Angeles County

(IN U.S. PLAINTIFF CASES ONLY)

JS 44 (Rev, 12/12)

service of pleadings or other papers as required by law, except as
mber 1974, is required for the use of the Clerk of Court for the

 

(b) County of Residence of First Listed Plaintiff Allegheny County
(EXCEPT IN U.S. PLAINTIFF CASES)

NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.
(¢) Attorneys (Firm Name, Address, and Telephone Number) Attorneys (if Known)

Thomas E. Reilly, Esquire
1468 Laurel Drive, Sewickley, PA 15143
724-933-3500

 

 

 

 

 

 

   
    

Il. BASIS OF JURISDICTION (Place an “X” in One Box Only) If. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X" in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
O 1 U.S. Government 63 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State & 1 © 1 Incorporated or Principal Place B44 04
of Business In This State
O2 US. Government W4 Diversity Citizen of Another State 4 2 2° Incorporated and Principal Place O 5 @5
Defendant (Indicate Citizenship of Parties in lem Ll) of Business In Another State
Citizen or Subject of a O 3 OF 3 Foreign Nation o6 O86
Foreign Country
[V. NATURE OF SUIT (Place an “X" in One Bax Only)

      
 

 

 

   

 

Drug Related Seizure

PERSONAL INJURY |) 625

   

   
      

 

  
 

     
 

 

   

   

 

O 110 Insurance PERSONAL INJURY © 422 Appeal 28 USC 158 4 375 False Claims Act
© 120 Marine © 310 Airplane 365 Personal Injury - of Property 21 USC 881 | 423 Withdrawal 1 400 State Reapportionment
© 130 Miller Act 7 315 Airplane Product Product Liability 690 Other 28 USC 157 © 410 Antitrust
© 140 Negotiable Instrument Liability O 367 Health Care/ © 430 Banks and Banking
© 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical ROPERTY RIGHTS | 9 ~450 Commerce
& Enforcement of Judgment Slander Personal Injury O 820 Copyrights © 460 Deportation
© 151 Medicare Act © 330 Federal Employers’ Product Liability © 830 Patent O 470 Racketeer Influenced and
C152 Recovery of Defaulted Liability O 368 Asbestos Personal © 840 Trademark Corrupt Organizations
Student Loans © 340 Marine Injury Product © 480 Consumer Credit
(Excludes Veterans) © 345 Marine Product Liability EY a SOCIAL SECURT O 490 Cable/Sat TV
0 153 Recovery of Overpayment Liability PERSONAL PROPERTY |{ 710 Fair Labor Standards 6 861 HIA (1395ff) © 850 Securities/Commodities/
of Veteran's Benefits © 350 Motor Vehicle 370 Other Fraud Act 0 862 Black Lung (923) Exchange
© 160 Stockholders* Suits © 355 Motor Vehicle © 371 Truth in Lending © 720 Labor/Management O 863 DIWC/DIWW (405(g)) | O 890 Other Statutory Actions
I 190 Other Contract Product Liability O 380 Other Personal Relations © 864 SSID Title XVI GO 891 Agricultural Acts
© 195 Contract Product Liability | 360 Other Personal Property Damage © 740 Railway Labor Act © 865 RSI (405(g)) © 893 Environmental Matters
6 196 Franchise Injury © 385 Property Damage O 751 Family and Medical © 895 Freedom of Information
© 362 Personal Injury - Product Liability Leave Act Act
Medical Malpractice © 790 Other Labor Litigation O 896 Arbitration
REAL EVIL RIGHTS PR NER PETIT 410 791 Employee Retirement ee (RAL TAX SUM OG 899 Administrative Procedure
© 210 Land C © 440 Other Civil Rights Habeas Corpus: Income Security Act 7 870 Taxes (U.S. Plaintiff Act/Review or Appeal of
© 220 Foreclosure 6 441 Voting O 463 Alien Detainee or Defendant) Agency Decision
6 230 Rent Lease & Ejectment 6 442 Employment © 510 Motions to Vacate © 871 IRS—Third Party 950 Constitutionality of
8 240 Torts to Land © 443 Housing/ Sentence 26 USC 7609 State Statutes

© 245 Tort Product Liability
( 290 All Other Real Property

 

Accommodations 3 530 General
0 445 Amer, w/Disabilities -] 1 535 Death Penalty
Employment Other:
446 Amer. w/Disabilities -] $40 Mandamus & Other
Other 0 550 Civil Rights
6) 448 Education O 555 Prison Condition
© 560 Civil Detainee -
Conditions of

z RATE
O 462 Naturalization Application
0 465 Other Immigration
Actions

     

 

 

Confinement

 

 

V. ORIGIN (Place an "X" in One Box Only)

Wi Original
Proceeding

VI. CAUSE OF ACTION

VII. REQUESTED IN
COMPLAINT:

VII. RELATED CASE(S)

IF ANY

"Aug bat IF, 4080

FOR OFFICE USE ONLY
RECEIPT #

O2 Removed from
State Court

AMOUNT

o3 4 Reinstated or

Reopened

Remanded from
Appellate Court
(specify)

28 U.S.C. 1332

Brief description of cause: .

Suit on unsatisfied judgment that is over 20 years old

C) CHECK IF THIS IS A CLASS ACTION DEMAND §
UNDER RULE 23, F.R.Cv.P.

 

i

(See instructions):

Mg.
as

JUDGE nett /eorwat

fi
SIGNATURES ATTORNEY OF REC
Z A,

a FL
APPLYING IFP
fa ae

JUDGE

O 5 Transferred from
Another District

Litigation

Cite the U_S. Civil Statute under which you are filing (Do nor cite jurisdictional statutes unless divarsity):

O 6 Multidistrict

CHECK YES only if demanded in complaint:

JURY DEMAND:

DOCKET NUMBER 99-48

MAG, JUDGE

O Yes 3{No
Case 2:20-cv-01236-AJS Document 1-3 Filed 08/19/20 Page 2 of 3

JS 44AREVISED June, 2009
IN THE UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF PENNSYLVANIA
THIS CASE DESIGNATION SHEET MUST BE COMPLETED

PART A

This case belongs on the ( oO Erie. oO Johnstown © Pittsburgh) calendar.

1. ERIE CALENDAR - If cause of action arose in the counties of Crawford, Elk, Erie,
Forest, McKean. Venang or Warren, OR any plaintiff or defendant resides in one of said
counties.

2. JOHNSTOWN CALENDAR - If cause of action arose in the counties of Bedford, Blair,

Cambria, Clearfield or Somerset OR any plaintiff or defendant resides in one of
said counties.

3. Complete if on ERIE CALENDAR: I certify that the cause of action arose in
County and that the resides in County.

4. Complete if on JOHNSTOWN CALENDAR: I certify that the cause of action arose in
County and that the resides in County.

PART B (You are to check ONE of the following)
1.@ This case is related to Number 99-48 . Short CaptionWRS v. Full Moon etal. _
2.0 This casé is not related to a pending or terminated case.

DEFINITIONS OF RELATED CASES:

CIVIL: Civil cases are deemed related when a case filed relates to property included in
another suit or involves the same issues of fact or it grows out of the same transactions
as another suit or involves the validity or infringement of a patent involved in another
suit EMINENT DOMAIN: Cases in contiguous closely located groups and in common ownership
groups which will lend themselves to consolidation for trial shall be deemed related.
HABEAS CORPUS & CIVIL RIGHTS: All habeas corpus petitions filed by the same individual
shall be deemed related. All pro se Civil Rights actions by the same individual shall be
deemed related.

PARTC
I. CIVIL CATEGORY (Select the applicable category).
. © Antitrust and Securities Act Cases
‘ O Labor-Management Relations
. © Habeas corpus
.© civil Rights
-© Patent, Copyright, and Trademark
. oO Eminent Domain
-© all other federal question cases
-O All personal and property damage tort cases, including maritime, fFELA,
Jones Act, Motor vehicle, products liability, assault, defamation, malicious
prosecution, and false arrest
9.@ Insurance indemnity, contract and other diversity cases.
10.0 Government Collection Cases (shall include HEW Student Loans (Education),
V A Overpayment, Overpayment of Social Security, Enlistment
Overpayment (Army, Navy, etc.), HUD Loans, GAO Loans (Misc. Types),
Mortgage Foreclosures, SBA Loans, Civil Penalties and Coal Mine
Penalty and Reclamation Fees.)

ainu bf wh

 
      
 

I certify that to the best of my knowledge
sheet are true and correct

Date: [ 20)2

entries on this“@ase Designation

 

/ TTORNEY AT LAW

NOTE: ALL SECTIONS OF BOTH FORMS MUST BE COMPLETED BEFO CASE CAN BE PROCESSED.
Case 2:20-cv-01236-AJS Document 1-3 Filed 08/19/20 Page 3 of 3

JS 44 Reverse (Rev. 12/12)

INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)

(b)

(c)

I.

IIT.

IV.

Vi.

VIL.

VIL.

Plaintiffs-Defendants. Enter names (last, first, middle initia!) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
then the official, giving both name and title.

County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
condemination cases, the county of residence of the "defendant" is the location of the tract of land involved.)

Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
in this section "(see attachment)".

Jurisdiction, The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.

United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348, Suits by agencies and officers of the United States are included here.
United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.

Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
to. the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
precedence, and box | or 2 should be marked.

Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
cases.)

Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
section for each principal party.

Nature of Suit. Place an "X" in the appropriate box. If the nature of suit cannot be determined, be sure the cause of action, in Section VI below, is
sufficient to enable the deputy clerk or the statistical clerk(s) in the Administrative Office to determine the nature of suit. If the cause fits more than
one nature of suit, select the most definitive.

Origin. Place an "X" in one of the six boxes.

Original Proceedings. (1) Cases which originate in the United States district courts.

Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441,
When the petition for removal is granted, check this box.

Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
date.

Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
multidistrict litigation transters.

Multidistrict Litigation. (6) Check this box when a mulltidistrict case is transferred into the district under authority of Title 28 U.S.C. Section 1407.
When this box is checked, do not check (5) above.

Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction,
Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet,
